Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 C.F.R. 1.84(q) because lead lines must not cross each other. MPEP 608.02 V. 
The legend is not approved by the Office. Legends should contain as few words as possible and only be present where necessary for understanding of the drawing. See MPEP 608.02 V. (o).  See drawings, valves closed, valves open, and storage compartment.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 224’ and 226’.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "602" and "606" have both been used to designate release tab.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “602” has been used to designate both nonpermeable layer and release tab.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “223” has been used to designate both teeth and threads.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters " 210’ " and " 220’ " have both been used to designate outer cap.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters " 210’ " and " 220’ " have both been used to designate inner seal.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "212" and "223" have both been used to designate teeth.  
The drawings are objected to as failing to comply with C.F.R 1.84(h)(3) because the plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line.  The ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight.  Hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty.  The hatching of juxtaposed different elements must be angled in a different way.  MPEP 608.02 V.  See line C-C fig. 6B.  Multiple figures do not angle hatching of juxtaposed different elements in different ways.
The drawings are objected to as failing to comply with C.F.R 1.84(h) because views must not contain center lines.  MPEP 608.02 V.  See at least fig. 6A.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first one-way purge 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 210’.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because reference character “220” has been used to designate both inner seal and inner seal component.
The disclosure is objected to because reference characters "224", “224a”, “225”, “226”, and "226a" have all been used to designate valve and seal components.  

Claim Objections
Claim 1 is objected to because of the following informalities:  “said inner” of line 6 should be corrected to “said inner seal”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  “said inner” of line 6 should be corrected to “said inner seal”.  Appropriate correction is required.
  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation of claim 6 of “said protective sheet comprising a plurality of apertures adapted to facilitate gas flow into and out of the storage compartment while providing a physical barrier between said humidity packet insert and said storage compartment” is led to be indefinite.  It is unclear if the protective sheet or the apertures provides the physical barrier.  In light of the original disclosure and in order to apply art to the claim the limitation will be interpreted as the former.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stull (US 20100126997) further in view of Dombroski (US 20060151354).
Claim 11:  Stull discloses a child-resistant container (multi-use child resistant container) comprising: a threaded container (receptacle) defining a storage 
Stull does not disclose the inner seal including a first one-way purge valve accessible through said outer cap and a second one-way relief valve, the first one-way purge valve adapted to facilitate the flow of a first pressurized gas composition into the storage compartment when the lid is attached to the receptacle and the second one-way relief valve adapted to facilitate the flow of a second pressurized gas composition out of the storage compartment when the lid is attached to the receptacle; and a purge line configured to be inserted into the lid and communicate the first pressurized gas composition into said storage compartment through said first one-way purge valve when the lid is attached to the receptacle.
Dombroski teaches a storage container 10 having a door 12 including a one-way valve 17 (first one-way purge valve) which is accessible and a one-way valve 40 (second one-way relief valve), the one-way valve 17 (first one-way purge valve) adapted to facilitate the flow of a first pressurized gas composition into the container 10 when the door 12 is closed and the one-way valve 40 (second one-way relief valve) adapted to facilitate the flow of a second pressurized gas composition out of the container 10 when 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the base cap 200 (inner seal) to have an accessible one-way valve 17 (first one-way purge valve) and one-way valve 40 (second one-way relief valve), and to have provided the child-resistant container (multi-use child resistant container) with a pressure hose fitting (purge line), as taught by Dombroski, in order to permit the child-resistant container (multi-use child resistant container) to be flushed with inert gases in order to provide held contents with an environment which will extend their shelf life.
Examiner asserts that it has been held that the recitation that an element is "adapted to" perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stull (US 20100126997) and Dombroski (US 20060151354) as applied to claim 11 above, and further in view of Fuller (US 20170271188).
Claim 12:  The combination discloses that other one-way valves may be substituted for the valve shown (see P. 0028).
.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stull (US 20100126997) and Dombroski (US 20060151354) as applied to claim 11 above, and further in view of Burns (US 7201276).
Claim 13:  The combination discloses that other one-way valves may be substituted for the valve shown (see P. 0029).
The combination discloses a prior art one-way valve 40 (second one-way relief valve) having all the recited structure, but which differs from the claimed device in that it has a valve stem 41 that is spring biased closed by spring 44.  Burns discloses a prior .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stull (US 20100126997) and Dombroski (US 20060151354) as applied to claim 11 above, and further in view of Brockwell (US 20040108293).
Claim 14:  The combination does not disclose the purge line being a needle.
Brockwell teaches a hollow body member 3 having a second sealing means 5 of a silicone rubber septum disposed at the top of the hollow body member 3 and a valve body 8 with a spindle 9, and a gas sampling means 11 in the form of a hollow syringe needle, wherein the needle pierces the second sealing means 5 and depresses the top of the valve spindle 9 displacing the valve body 8 to allow gas to pass (see fig. 1 and P. 0055-0057).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the base cap 200 (inner seal) with a second sealing means 5 of a silicone rubber septum above the one-way valve 17 (first one-way purge valve) and to have replaced the pressure hose fitting (purge line) with a hollow syringe needle, as taught by Brockwell, in order to provide additional sealing at the one-.

Claims 1, 4-6, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stull (US 20100126997) further in view of Dombroski (US 20060151354) and Lebon (US 20190344938) and Schanin (US 20140339106).
Claim 1:  Stull discloses a child-resistant container (multi-use child resistant container) comprising: a threaded container (receptacle) defining a storage compartment; a child-resistant container closure 10 (threaded lid) adapted to being screwed onto and sealing said threaded container (receptacle), said closure 10 (lid) comprising a cover cap 100 (outer cap) and a base cap 200 (inner seal) coupled and housed within said cover cap 100 (outer cap), said cover cap 100 (outer cap) when in a first position being both rotatable and axially movable relative to the base cap 200 (inner seal) and when in a second position being fixed and locked in position relative to said base cap 200 (inner seal), wherein a top 110 of the cover cap 100 (outer cap) has a centrally disposed opening 112 (see P. 0011, 0017, 0023 and fig. 1-4).
Stull does not disclose the inner seal including a first one-way purge valve accessible through said outer cap and a second one-way relief valve, the first one-way purge valve adapted to facilitate the flow of pressurized purging gas into the storage compartment when the lid is attached to the receptacle and the second one-way relief valve adapted to facilitate the flow of container gas out of the storage compartment when the lid is attached to the receptacle; a humidity packet insert comprising a desiccant mounted within a housing defined by the inner seal and configured to come 
Dombroski teaches a storage container 10 having a door 12 including a one-way valve 17 (first one-way purge valve) which is accessible and a one-way valve 40 (second one-way relief valve), the one-way valve 17 (first one-way purge valve) adapted to facilitate the flow of pressurized purge gas into the container 10 when the door 12 is closed and the one-way valve 40 (second one-way relief valve) adapted to facilitate the flow of container gas out of the container 10 when the door 12 is closed; and a pressure hose fitting (purge line) configured to communicate the pressurized purge gas into said container 10 through said one-way valve 17 (first one-way purge valve) when the door 12 is closed (see fig. 1-2 and P. 0028-0029).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the base cap 200 (inner seal) to have an accessible one-way valve 17 (first one-way purge valve) and one-way valve 40 (second one-way relief valve), and to have provided the child-resistant container (multi-use child resistant container) with a pressure hose fitting (purge line), as taught by Dombroski, in order to permit the child-resistant container (multi-use child resistant container) to be flushed with inert gases in order to provide held contents with an environment which will extend their shelf life.
Lebon teaches a closure 10 having an inner cap 14 with a desiccant material (desiccant) mounted within a desiccant chamber 48 (housing) defined by the inner cap 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the base cap 200 (inner seal) to have a desiccant material (desiccant) mounted within a desiccant chamber 48 (housing) closed by a gas permeable cover 54, as taught by Lebon, in order to absorb moisture to extend the shelf life of held contents.
Schanin teaches a cap 100 having an enclosure space 102 holding a desiccant packet 150 (humidity packet insert) loaded with absorbent materials (desiccant), wherein the desiccant packet 150 (humidity packet insert)  is inserted after removing a cover off of its porous portion to allow the desiccant packet 150 (humidity packet insert) to be ready to absorb humidity (see P. 0025 and fig. 1).
It would been obvious to one of ordinary skill in the art before the effective filing date of the invention to have replaced the desiccant material (desiccant) with the desiccant packet 150 (humidity packet insert) loaded with absorbent materials (desiccant), as taught by Schanin, in order to protect the desiccant from degradation before loading.
Examiner asserts that it has been held that the recitation that an element is "adapted to" perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.

Claim 5: The combination discloses the desiccant packet 150 (humidity packet insert) further comprising a cover (peel-away humidity control packet sealant layer) configured to seal the absorbent materials (desiccant) from external exposure (see P. 0025 ‘106).
Claim 6:  The combination discloses a gas permeable cover 54 (protective sheet) positioned between said desiccant packet 150 (humidity packet insert) and said storage compartment, said gas permeable cover 54 (protective sheet) comprising a plurality of apertures adapted to facilitate gas flow into and out of the storage compartment while providing a physical barrier between said desiccant packet 150 (humidity packet insert) and said storage compartment (see fig. 20 ‘938).
Claim 8:  The combination discloses wherein the desiccant packet 150 (humidity packet insert) is included during packaging of the child-resistant container (multi-use child resistant container).  Examiner notes that claim 8 is directed to the final product where the insert is mounted within the housing as required by claim 1.
Claim 9:  The combination discloses wherein the desiccant packet 150 (humidity packet insert) is provided to an end-user as part of a kit.  Examiner notes that claim 8 is directed to the final product where the insert is mounted within the housing as required by claim 1.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stull (US 20100126997), Dombroski (US 20060151354), Schanin (US 20140339106), and Lebon (US 20190344938) as applied to claim 1 above, and further in view of Fuller (US 20170271188).
Claim 2:  See claim 12 above.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stull (US 20100126997), Dombroski (US 20060151354), Schanin (US 20140339106), and Lebon (US 20190344938) as applied to claim 1 above, and further in view of Burns (US 7201276).
Claim 3:  See claim 13 above.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stull (US 20100126997), Dombroski (US 20060151354), Schanin (US 20140339106), and Lebon (US 20190344938) as applied to claim 1 above, and further in view of Brockwell (US 20040108293).
Claim 10:  See claim 14 above.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736